Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 6/17/2022 that has been entered and made of record. 
 
Response to Amendments
2. 	Claims 1, 5, 8, 15 are currently amended. Claims 3-4, 10-11, 17-18 are cancelled or merged. No new claim is added. No New matter is being added.  

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:

4.	Summary of Arguments: 
Regarding claim 1, Applicant argues that a first reason why claim 1 is patentable over Miller in view of Dejaco is that Miller in view of Dejaco fails to teach or suggest the feature of “identifying ... a first edge case based at least on the first set of coding parameters and the first modified user utterance”. (Remark page9 para02)


Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since original claim1 did not have these elements. However, claim is amended by merging the claim3 elements in claim 1 and claim 3 elements rejected using prior art of Dejaco. Para0017-0018 is where the utterances is converted in to code using PCM coding and acoustic processor-14 provides the parameters which is a speech coding using FFT based cepstrum coefficient. In process 200 the voice tags are added which is a modified user utterance per para 0026-0027. Examiner holds the rejection.
	Summary of Arguments: 
	Regarding claim 1, Applicant argues that A second reason why claim 1 is patentable over Miller in view of Dejaco is that Miller in view of Dejaco fails to teach or suggest the feature of “determining ... a second set of coding parameters based on at least one of the first set of coding parameters, the first modified user utterance, and the first edge case”. (Remark page10, para03)
Examiner’s Response: 
Applicant’s argument is respectfully considered but not persuasive since original claim1 did not have these elements. However, claim is amended by merging the claim4 elements in claim 1 and claim 4 elements rejected using prior art of Dejaco. The element of second set of coding parameters based on at least one of the first set coding parameters of first utterance and first edge case is clearly taught by second repeat of the first utterance of the user at step 212 generates the second voice tag which is a parameter coding at step 224 based on the first utterance per fig 3 process. It is not clear that what part of the elements are not taught by the current prior at on the record. Additionally, the claim language is very broad and taking the broadest approach the current prior art teaches the elements. Examiner holds the rejection.

Withdrawal of Claim Rejections - 35 USC § 112
5.	 Applicant has amended Claim 1,8 and 15 recited the limitation " a voice assistant" in audibly presenting, by the one or more processors, the first modified user utterance to a voice assistant device…. However, applicant has amended the claims to overcome the rejection. Examiner respectfully withdraws the rejection.
Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2009/0043576) in view of Andrew P. Dejaco et al (US 2002/0069064). 
9.	Regarding claim 1, Edward S. Miller, herein after Miller (US 2009/0043576) teaches a computer-implemented method for testing a voice assistant device, the computer-implernented method (Miller abstract teaches a method with speech recognition system with tester module with system/device 170) comprising: 
receiving, by one or more processors, test data from a database, the test data comprising a first set of coding parameters (Miller para 0030 para0031where the database stores the data of application specific which are example of concept and phrase format executed by decoding information by a system 170 has a processor using computer readable medium per para 0035) and a first user utterance having an expected device response (Miller para 0006, 0032 where the system 170 where the user utterance placing an order for Pizza); 
generating, by the one or more processors, a first modified user utterance by applying the first set of coding parameters to the first user utterance (Miller para0014 where the system creates a modification of a transcripts of a selected audio data/utterance data file by speech recognizer processing system), 
But Miller does not clearly teach, However, Andrew P. Dejaco, herein after Dejaco (US 2002/0069064) teaches wherein the first modified user utterance is acoustically different than the first user utterance (Dejaco para0005 where the input speech signal which is first user utterance is discarded by the acostic processor and provides the processed speech signal so both are acoustically different); 
audibly presenting, by the one or more processors, the first modified user utterance to the voice assistant device (Dejaco para0004 and 0020 where the acostic processor-102 provides the desired output from the word decoder as modified or meaningful linguistic words corresponding to input utterance); 
receiving, by the one or more processors, a first voice assistant response from the voice assistant device (Dejaco para0004 and 0020 where the acostic processor-102 provides the desired output from the word decoder as modified or meaningful linguistic words corresponding to input utterance); 
determining, by the one or more processors, that the first voice assistant response is substantially similar to the expected device response (Dejaco para0020 where the acostic processor and decision logic provides the output of the of the most closely match selection of the response).
	responsive to determining the first voice assistant response is not substantially similar to the expected device response (Dejaco para0026 where the method at fig3 step 206 VR system does not respond to the expected response and request to repeat the name as it is not similar to expectation)  , identifying, by the one or more processors, a first edge case based at least on the first set of coding parameters and the first modified user utterance (Dejaco fig3 step acostic processor 14 identifies the first time utterance using the code setting from the database 16 of fig 1 and Para0017-0018 is where the utterances is converted in to code using PCM coding and acoustic processor-14 provides the parameters which is a speech coding using FFT based cepstrum coefficient. In process 200 the voice tags are added which is a modified user utterance per para 0026-0027).
	determining, by the one or more processors, a second set of coding parameters based on at least one of the first set of coding parameters, the first modified user utterance, and the first edge case (Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14, and second repeat of the first utterance of the user at step 212 generates the second voice tag which is a parameter coding at step 224 based on the first utterance per fig 3 process. It is not clear that what part of the elements are not taught by the current prior at on the record.).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Miller with concept of using method and apparatus for testing user interface integrity pf speech enabled devices of Dejaco et al. The motivation for doing so would be to have predictably and advantageously provided the acoustically different user utterances from the input utterance and similar response expected from the device. Therefore, it would have been obvious to combine Miller with Dejaco et al to obtain the invention as specified in claim 1.
10.        Regarding claim 2, Miller in view of DeJaco teaches the computer-implemented 
	method of claim 1, further comprising: responsive to determining the first voice assistant response is substantially similar to the expected device response (Dejaco para0020 where the acostic processor and decision logic provides the output of the of the most closely match selection of the response), ceasing to receive, by the one or more processors, additional test data (Dejaco para0029 where the capture utterance after N repeat ceases and aborts the device operation and does not store voice tag at step 224 para0031).
 
11. 	Regarding claim 5, Miller in view of DeJaco teaches the computer-implemented method of claim 4, further comprising: generating, by the one or more processors, a second modified user utterance by applying the second set of coding parameters to the first user utterance (Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14), wherein the second modified user utterance is acoustically different than the first user utterance and the first modified user utterance (Dejaco para0005 where the input speech signal which is first user utterance is discarded by the acostic processor and provides the processed speech signal so both are acoustically different); 
audibly presenting, by the one or more processors, the second modified user utterance to the voice assistant device (Dejaco fig4 where the step 318 send the utterance of the modified utterance after send repeat audible calling the number and name); 
receiving, by the one or more processors, a second voice assistant response (Dejaco para0028fig3 step 212 which similar to expected response of first response at step 208);
determining, by the one or more processors, whether the second voice assistant response is substantially similar to the expected device response (Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14); and
responsive to determining the second voice assistant response is substantially similar to the expected device response (Dejaco second repeat of the name/utterance of the user at 212 captures the utterance at step 218 has the similar parameter of the first parameter of the coding parameter using acoustic processor 14), ceasing to receive additional test data comprising the first user utterance (Dejaco para0029 where the capture utterance after N repeat ceases and aborts the device operation and does not store voice tag at step 224 para0031).
12. 	Regarding claim 6, Miller in view of DeJaco teaches the computer-implemented method of claim 1, wherein the first modified user utterance is audibly presented to the voice assistant device by a speaker communicatively connected to the one or more processors (Dejaco para0023, 0029 where the loud speaker is connected to voice recognition device and is connected to device processor), the speaker configured for outputting the first modified user utterance as a first audio signal (Dejaco para0039 where the output is presented by the loud speaker).
13. 	Regarding claim 7, Miller in view of DeJaco teaches the computer-implemented method of claim 1, wherein the first voice assistant response received from the voice assistant device is detected by a microphone communicatively connected to the one or more processors as a second audio signal (Dejaco para 0017 where the voice assistance system 10 is for example wireless telephone or hands-free kit that always have a microphone).
14.       Regarding claim 8, the arguments are analogues to claim1, are applicable 
          and is rejected, where the program instructions are stored in RAM-104).
15.       Regarding claim 9, the arguments are analogues to claim2, are applicable 
          and is rejected.
16.     Regarding claim 12 the arguments are analogues to claim5, are applicable 
          and is rejected.
17.	Regarding claim 13, the arguments are analogues to claim6, are applicable 
          and is rejected.
18.	Regarding claim 14, the arguments are analogues to claim7, are applicable 
          and is rejected.
19.	Regarding claim 15, the arguments are analogues to claim1, are applicable 
          and is rejected.
20.	Regarding claim 16, the arguments are analogues to claim2, are applicable 
          and is rejected.
21.	Regarding claim 19, the arguments are analogues to claim5, are applicable 
          and is rejected.
22.	Regarding claim 20, the arguments are analogues to claim6 and 7, are applicable and is rejected.

Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677